Citation Nr: 0607517	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability based on arthritis with limitation of motion, 
evaluated as 20 percent disabling effective prior to April 
25, 2005, and as 40 percent disabling effective April 25, 
2005.  

2.  Entitlement to an increased rating for a left knee 
disability based on recurrent subluxation or lateral 
instability, evaluated as 20 percent disabling effective 
April 25, 2005.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978 and from December 1985 to December 1989, with 
additional intervening active service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 RO decision, which denied the 
veteran's claim for a rating in excess of 20 percent for 
residuals of a left knee injury and surgery.  

In October 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In January 2005, the Board remanded the case to the RO for 
additional development of the evidence.  Then, in a November 
2005 rating decision, the RO assigned a 40 percent rating for 
a left knee disability based on arthritis with limitation of 
motion, and assigned a separate 20 percent rating for a left 
knee disability based on recurrent subluxation or lateral 
instability, both effective April 25, 2005.  The veteran 
continues his appeal for higher ratings.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  Prior to April 25, 2005, the veteran's service-connected 
left knee disability is productive of severe degenerative 
arthritis, as shown by X-ray evidence, with limitation of 
motion (0 degrees of extension and 90 degrees of flexion), 
accompanied by pain and some moderate weakness and fatigue on 
repetitive motion; there are no clinical findings of 
recurrent subluxation or lateral instability.

3.  Beginning on April 25, 2005, the veteran's service-
connected left knee disability is shown to be manifested by 
complaints of pain and giving way; clinical findings 
demonstrate significant instability on a daily basis and X-
ray evidence of severe tricompartmental osteoarthritis with 
limitation of motion (28 degrees of extension and 57 degrees 
of flexion) accompanied by significant pain. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent prior to April 25, 2005, and in excess of 40 
percent beginning on April 25, 2005, for the service-
connected left knee disability, based on arthritis with 
limitation of motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).  

2.  The criteria for the assignment of a 30 percent rating 
beginning on April 25, 2005 and no earlier, for the service-
connected left knee disability, based on recurrent 
subluxation or lateral instability, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Code 5257 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the RO rating decision in February 
2003, and as explained herein below, the VCAA notice complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  Accordingly, the Board will proceed to 
adjudicate these claims.  

In the VCAA notice sent to the veteran in November 2002 and 
January 2005, the RO advised the veteran of what was required 
to prevail on his claims for an increased rating, what 
specifically VA had done and would do to assist in the 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  In the January 2005 notice, 
the RO requested the veteran to furnish any evidence or 
information he may have pertaining to his appeal.  

Further, the veteran was provided with a copy of the rating 
decisions dated in February 2003 and November 2005, setting 
forth the general requirements of applicable law pertaining 
to claims for an increased rating for a left knee disability.  
In the rating decisions, the RO also informed the veteran of 
the reasons for its determination and the evidence it had 
considered in its decision.  The general advisements were 
reiterated in the statement of the case issued in November 
2003, as well as in the supplemental statement of the case 
issued in November 2005.  These two documents also contained 
the regulations promulgated in light of the VCAA and the 
United States Code cites relevant to the VCAA.  Additionally, 
the statement of the case and supplemental statements of the 
case, as well as the Board remand of January 2005, provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decisions, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims for an increased rating, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  



B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned in 
October 2004.  The RO has obtained the veteran's VA medical 
treatment records, and he has not identified any private 
treatment records for the RO to obtain on his behalf.  He has 
not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in January 2003 and April 2005, specifically to 
evaluate the current nature and severity of the left knee 
disabilities.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  



II.  Merits of the Claims for an Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2005) 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Under Code 5257, a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

B.  Analysis

The veteran maintains that increased ratings are warranted 
for his service-connected left knee disabilities.  He was 
afforded VA examinations in January 2003 and April 2005.  The 
RO also obtained the veteran's VA outpatient treatment 
records.  

For the period prior to April 25, 2005, the veteran's 
service-connected left knee disability is assigned a 20 
percent rating for arthritis with limitation of motion under 
Codes 5010-5261.  For the period beginning April 25, 2005, 
the veteran's service-connected left knee disability is 
assigned two separate evaluations, as follows:  40 percent 
for arthritis with limitation of motion under Codes 5010-
5261, and 20 percent for recurrent subluxation or lateral 
instability under Code 5257.  After carefully reviewing the 
evidence, the Board finds that the preponderance of the 
evidence is against an increased rating for the periods prior 
to and effective on April 25, 2005, for the left knee 
disability based on arthritis with limitation of motion.  The 
Board, however, also finds that the evidence supports the 
assignment of a 30 percent rating for the period beginning 
April 25, 2005, and no earlier, for the left knee disability 
based on recurrent subluxation or lateral instability, as 
explained herein below.  

In order to establish a 30 percent rating under Code 5257, 
for instability of the left knee, the evidence would require 
a showing of severe impairment.  A review of the record 
demonstrates that from the date of the VA examination on 
April 25, 2005, the veteran's left knee disability is 
manifested by severe instability.  At the examination, the 
veteran walked with a significantly antalgic gait and varus 
thrust to his left lower extremity.  He used a cane and moved 
slowly.  The left knee was in a flexed posture as he walked.  
On examination, while the collaterals were intact to varus 
and valgus stress, there were positive Lachman's and Drawer's 
tests.  The veteran was not asked to perform any resisted 
exercises such as knee bends, in part because the knee was 
very unstable.  X-rays of the left knee revealed, in part, 
significant subluxation.  The examiner opined that the 
veteran had a very poor functioning knee, noting that it 
buckled and gave out on him on a daily basis and that he had 
to use a cane and guardrails around the house as a support 
because he was unable to put much weight on the knee.  

There is no objective medical evidence of record prior to 
April 25, 2005 that supports a separate rating under Code 
5257 for subluxation of the left knee.  On a previous VA 
examination in August 2003, the veteran complained of 
occasional giving out of the left knee, but there were no 
clinical findings to indicate instability.  Further, his 
outpatient treatment records do not demonstrate the presence 
of instability prior to the April 25, 2005 VA examination.  
For example, records in August 2003 show that on evaluation 
of the left knee, there was a negative Lachman's test and the 
knee was stable to valgus and varus stress.  Further, X-rays 
of the knee in August 2003 show no dislocation or evidence of 
subluxation, as became evident on the subsequent evaluation 
in April 2005.  Accordingly, the evidence beginning on April 
25, 2005, and no earlier, supports not only the assignment of 
a separate rating for the left knee disability based on 
recurrent subluxation or lateral instability but also the 
assignment of a 30 percent rating for a condition that may be 
characterized as severe.  A rating in excess of 30 percent 
effective April 25, 2005, for knee subluxation is not in 
order, as the veteran is assigned the maximum rating 
available under Code 5257.  

The Board now turns to the question of higher ratings for the 
left knee disability based on arthritis and limitation of 
motion.  As noted, separate ratings may be assigned for 
instability of a knee and for arthritis with limitation of 
motion of a knee.  In this case, in regard to limitation of 
motion the medical evidence demonstrates that the veteran's 
left knee is restricted in both flexion and extension.  The 
outpatient records do not report with any specificity the 
veteran's left knee limitation of motion, in degrees.  
However, at the time of the VA examination in January 2003, 
active range of motion of the left knee was extension to 0 
degrees and flexion to 90 degrees, and passive range of 
motion of the knee was extension to 0 degrees and flexion to 
115 degrees, with pain between 90 degrees and 115 degrees.  
The examiner concluded that there was a loss of 40 degrees of 
range of motion secondary to pain and some moderate weakness 
and fatigue on repetitive motion.  It is not clear whether 
the 40 degree loss of motion is in flexion or extension or a 
combination of both; however, the clinical findings of range 
of motion strongly suggest that functional impairment was 
only observed in flexion, rather than in extension, of the 
left knee.  It is also noted that X-rays of the left knee at 
that time showed severe degenerative joint disease.  Such 
objective findings demonstrate that, prior to the date of the 
VA examination on April 25, 2005, the veteran does not meet 
the criteria for a rating in excess of 20 percent for 
arthritis with limitation of flexion and extension under 
Codes 5010, 5260, and 5261.  

In that regard, the Board has considered the veteran's report 
at the time of the January 2003 VA examination to the effect 
that he had "activity flare-ups" with the left knee every 
several months, which would last for three to four days 
before quieting down.  Nevertheless, on clinical testing, 
range-of-motion findings were not so severe as to meet the 
criteria for higher ratings for flexion and extension 
restrictions under the respective limitation-of-motion codes.  
In sum, prior to April 25, 2005, there is no objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
left knee limitation of flexion would be 30 percent disabling 
under Code 5260 (i.e., restricted to 15 degrees), or that the 
left knee limitation of extension would be 30 percent 
disabling under Code 5261 (i.e., restricted to 20 degrees).  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The objective evidence shows that the veteran's left knee 
restrictions in movement became more severe by the time of 
the VA examination on April 25, 2005.  On that date, active 
range of motion of the left knee was extension to 28 degrees 
and flexion to 57 degrees (passive range of motion was 
slightly better).  (Here, it is noted that the examiner 
actually stated in the report that there was "28 degrees of 
flexion to 57 degrees of flexion".  It is clearly apparent 
that reporting flexion twice is a typographical error and 
that, in the context of the report, 28 degrees was instead 
intended to reflect extension.)  Outside of these ranges, 
there was significant pain.  Given these objective findings 
and the degrees to which they approximate under the 
applicable criteria (i.e., 30 degrees of extension under Code 
5261 and 60 degrees of flexion under Code 5260), the Board 
finds that it was appropriate for the RO to assign, effective 
from April 25, 2005, a 40 percent rating for arthritis with 
limitation of extension under Codes 5010 and 5261, and that 
there is no basis to assign a separate rating for limitation 
of flexion under Code 5260.  In that regard, the Board has 
considered whether separate ratings may be assigned under 
Diagnostic Code 5260 (leg limitation of flexion) and 
Diagnostic Code 5261 (leg limitation of extension) for 
disability of the same knee joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  That is, his left knee flexion is not limited to a 
compensable degree under Code 5260, whereas his left knee 
limitation of extension meets the criteria for a 40 percent 
rating under Code 5261.  

The Board has considered the examiner's comments at the time 
of the April 25, 2005 VA examination to the effect that there 
was significant pain at the end ranges of motion on both 
flexion and extension.  As such, painful motion was taken 
into account when considering the veteran's knee motion 
restrictions.  The Board also notes that the examiner related 
the veteran's complaint to the effect that when his left knee 
locked, he essentially had no range of motion and it became 
stuck in one spot.  While this type of flare-up reportedly 
occurred "routinely," there is no objective evidence to 
substantiate the veteran's report and to show that such 
flare-up results in additional functional limitation to the 
extent that the left knee arthritis with limitation of 
extension would be 50 percent disabling under Codes 5010 and 
5261 (i.e., restricted to 45 degrees), or 50 percent 
disabling under Code 5256 for unfavorable ankylosis of the 
knee, in flexion between 20 degrees and 45 degrees.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In addition, as discussed below, a higher evaluation 
would also not result in a higher evaluation, for 
compensation purposes, for this disability because of 
limitations imposed by operation of the amputation rule.  

For the period beginning April 25, 2005, the assignment of a 
30 percent rating for left knee instability, as granted in 
this decision, and the existing 40 percent rating for left 
knee arthritis with limitation of motion, combine for a value 
of 58 percent, which when converted to the nearest degree 
divisible by 10 is 60 percent.  See 38 C.F.R. § 4.25, 
Combined Ratings Table.  Under 38 C.F.R. § 4.68, the combined 
rating for disabilities of the extremity cannot exceed the 
rating for amputation at the elective level were amputation 
to be performed.  The maximum schedular rating for amputation 
of the middle or lower thirds of a thigh is 60 percent.  
Accordingly, the veteran's left knee disability is limited by 
38 C.F.R. § 4.68 to a rating no higher than 60 percent, were 
amputation performed above the knee.  Given the assignment of 
a 30 percent rating for knee instability, the assignment of a 
higher, or 50 percent, rating for knee arthritis with 
limitation of motion would combine, under 38 C.F.R. § 4.25, 
for a rating of 65, which is prohibited by the amputation 
rule under 38 C.F.R. § 4.68.  

For the period beginning April 25, 2005, the Board concludes 
that the evidence shows that the veteran's left knee 
disabilities are appropriately rated as 40 percent disabling 
based on arthritis with limitation of motion and 30 percent 
disabling based on recurrent subluxation or lateral 
instability.  Consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2005), whether or not the veteran raised them.  
However, there is either no objective evidence of any 
ankylosis, cartilage impairment, or impairment of the tibia 
or fibula of the left knee so as to warrant evaluation under 
Diagnostic Code 5256, 5258, 5259, or 5262, respectively; or 
the maximum rating available under these codes would not 
afford the veteran an increased rating.  Thus, the Board 
finds no basis upon which to assign a higher or separate 
disability evaluation for the left knee.

In sum, for the periods prior to and effective on April 25, 
2005, there is no basis for an increased schedular rating for 
the veteran's service-connected left knee disability based on 
arthritis with limitation of motion under the pertinent code 
of the VA's Schedule for Rating Disabilities (38 C.F.R. Part 
4).  As the preponderance of the evidence is against this 
particular claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, for 
the period beginning April 25, 2005, and no earlier, the 
evidence does support the assignment of a separate schedular 
rating of 30 percent for the veteran's service-connected left 
knee disability based on recurrent subluxation or lateral 
instability.  


ORDER

A rating in excess of 20 percent effective prior to April 25, 
2005, and in excess of 40 percent effective April 25, 2005, 
for a left knee disability based on arthritis with limitation 
of motion is denied.  

A 30 percent rating effective April 25, 2005 and no earlier, 
for a left knee disability based on recurrent subluxation or 
lateral instability is granted.  



____________________________________________
STEVEN L. COHN	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


